                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

BRANDON S. LAMBERT,                              )
                                                 )
                     Plaintiff,                  )      Case No. 7:20CV00001
                                                 )
v.                                               )           OPINION
                                                 )
                                                 )      By: James P. Jones
MIDDLE RIVER REGIONAL JAIL,                      )      United States District Judge
                                                 )
                  Defendant.                     )

      Brandon S. Lambert, Pro Se Plaintiff.

      The plaintiff, a Virginia inmate proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983, alleging that an officer at a local jail used excessive

force against him. After review of the record, I conclude that the action must be

summarily dismissed.

      Under 42 U.S.C. § 1997e(c)(1), the court may dismiss a prisoner’s civil action

concerning prison conditions “if the court is satisfied that the action is frivolous,

malicious, [or] fails to state a claim upon which relief can be granted.” A frivolous

claim is one that “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989) (interpreting “frivolous” in former version of 28

U.S.C. § 1915(d)).
       To state a cause of action under §1983, a plaintiff must establish that he has

been deprived of rights guaranteed by the Constitution or laws of the United States

and that this deprivation resulted from conduct committed by a person acting under

color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). The only entity that

Lambert names as a defendant in this case is the jail itself. The jail, however, is not

a person subject to suit under § 1983. McCoy v. Chesapeake Corr. Ctr., 788 F. Supp.

890, 893-94 (E.D. Va. 1992).

       Because Lambert’s complaint presents no legal basis for a claim actionable

under § 1983 against the only defendant he has named, the court will summarily

dismiss this action without prejudice under § 1997e(c)(1) as frivolous.1

       A separate Order will be entered herewith.

                                                   DATED: February 3, 2020

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




       1
           I note that Lambert also filed a nearly identical § 1983 complaint naming a jail
official, Sergeant Walter L. Thomas, as the defendant who allegedly used excessive force
against Lambert. Lambert v. Thomas, 7:20CV00002. Because Thomas is a person who
can be sued under § 1983, I will direct the clerk to attempt service of the complaint in that
case on Thomas.
                                             -2-
